DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed. 
	The present invention is directed to generally to healthcare document management. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a healthcare document management system, comprising: 
a document management server communicatively coupled to a database, and further communicatively coupled to a user client device through a network, the document management server configured to: 
create a user record associated with a user, using information received, at least in part, from the user client device; 
store the user record in the database; 
receive from the user client device an image of a medical document; 
convert the image of the medical document into a plurality of text elements using optical character recognition, each text element having a content and an absolute position in the document; 
determine if a document type of the medical document is one of a bill and an explanation of benefits by searching the content of each text element for at least one distinguishing string, each distinguishing string being unique to one document type;
identify all postal addresses in the medical document by inspecting the content of each text element for a postal address format; 
validate each postal address; 
place each postal address in a standardized postal address format; 
determine a source of the medical document by comparing each identified postal address with a list of postal addresses unique to known sources, wherein the source is one of a healthcare provider and an insurer; 
determine a source of the medical document having postal addresses not found on the list by examining text elements neighboring each postal address that does not match a postal address found on the user record; 
retrieve a plurality of data detectors from the database based on the document type, each data detector associated with a data type that is anticipated to be in the document, each data detector comprising at least one identifier that is one of a potential label and a potential format, at least one direction describing a potential relative direction of a text element having a label associated with the data detector, and at least one -45-Attorney Docket No.: 11199.002US-2 validation criteria, wherein each validation criteria describes one of a valid format and a valid range; 
for each data detector, order at least one of the identifiers and the directions according to a history stored in the database and associated with the source; 
identify a table within the document by calculating for each text element of the plurality of text elements a relative position of at least one neighboring text element relative to the text element using the absolute position of the text element, and comparing the relative positions of the plurality of text elements; 
locate a header for the table by comparing the content of the text elements within the table with the identifiers of the plurality of data detectors and then identifying the data type of the matching text elements, the header being one of a row and a column;
validate, for each identified text element in the header, at least one text element within the other of a row and a column described by the identified text element in the header with the validation criteria of the data detector that identified the identified text element in the header; 
associate, for each identified text element in the header, at least one validated text element within the other of the row and the column described by the identified text element in the header with the data detector that identified the identified text element in the header; 
identify a potential descriptor by comparing the content of each text element not part of the table with the at least one identifier of at least one data detector; 
determine if the text element pointed to by one of the at least one direction of the data detector used to identify the potential descriptor meets the validation criteria of the data detector; 
associate the validated text element with the data detector; 
send to the user client device, for each text element associated with one data detector of the plurality of data detector, the content of the text element, for verification from the user; 
receive a verification message from the user client device; 
store the verified content in a first document record in the database, the first document record being linked to the user record;  -46-Attorney Docket No.: 11199.002US-2 
compare the first document record with records associated with other medical documents linked to the user record; 
notify the user through the user client device that the medical document is a duplicate upon determination that the medical record already exists; 
pair the first document record, which describes one of an explanation of benefits and a bill, with a second document record which describes the other of an explanation of benefits and a bill, based upon at least a common date; 
determine if there is a discrepancy between a patient responsibility according to the first document record and a patient responsibility according to the second document record; 
notify the user through the user client device of the discrepancy; 
generate and transmit a billing discrepancy notification to a healthcare provider who is the source of one of the bill associated with one of the first document record and the second document record, in response to receipt by the document management server of permission from the user client device; 
generate a list of payments due by collecting payment details from each bill described by one of a plurality of document records linked to the user record; 
send the list to the user client device; and 
update, for each data detector, the history associated with the source, according to which identifier of the at least one identifier and which direction of the at least one direction matched the most text elements of the data type described by the data detector in the document.
The closest prior art, Navani et al. (US 2013/0085781 A1) in view of Felsher (US 2010/0241595 A1) fails to anticipated or render obvious at least underlined limitations.
Regarding claims 1 and 5, Navani et al. (US 2013/0085781 A1) discloses systems and methods for providing medical services, and more particularly, to providing a streamlined medical service that expedites document preparation, document updates and task execution using a simplified, user-friendly interface.
	Felsher (US 2010/0241595 A1) discloses the field of information records, repositories, systems and methods for the creation, use, processing, maintenance, transmission, querying and protection thereof.
However, Navani et al. (US 2013/0085781 A1) in view of Felsher (US 2010/0241595 A1) do not specifically disclose “pair the first document record, which describes one of an explanation of benefits and a bill, with a second document record which describes the other of an explanation of benefits and a bill, based upon at least a common date; 
determine if there is a discrepancy between a patient responsibility according to the first document record and a patient responsibility according to the second document record; 
notify the user through the user client device of the discrepancy; 
generate and transmit a billing discrepancy notification to a healthcare provider who is the source of one of the bill associated with one of the first document record and the second document record, in response to receipt by the document management server of permission from the user client device; 
generate a list of payments due by collecting payment details from each bill described by one of a plurality of document records linked to the user record; 
send the list to the user client device; and 
update, for each data detector, the history associated with the source, according to which identifier of the at least one identifier and which direction of the at least one direction matched the most text elements of the data type described by the data detector in the document”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.

Regarding claim 5, a healthcare document management system, comprising: 
a document management server communicatively coupled to a database, and further communicatively coupled to a user client device through a network, the document management server configured to: 
create a user record associated with a user, using information received, at least in part, from the user client device; 
store the user record in the database; 
receive from the user client device an image of a medical document; 
convert the image of the medical document into a plurality of text elements using optical character recognition, each text element having a content and an absolute position in the document; 
identify all postal addresses in the medical document by inspecting the content of each text element for a postal address format; 
validate each postal address;  -48-Attorney Docket No.: 11199.002US-2 
place each postal address in a standardized postal address format; 
determine a source of the medical document by comparing each identified postal address with a list of postal addresses unique to known sources, wherein the source is one of a healthcare provider and an insurer; 
determine a source of the medical document having postal addresses not found on the list by examining text elements neighboring each postal address that does not match a postal address found on the user record; 
retrieve a plurality of data detectors from the database, each data detector associated with a data type that is anticipated to be in the document, each data detector comprising at least one identifier that is one of a potential label and a potential format, at least one direction describing a potential relative direction of a text element having a label associated with the data detector, and at least one validation criteria, wherein each validation criteria describes one of a valid format and a valid range; 
identify a potential descriptor by comparing the content of each text element with the at least one identifier of at least one data detector; 
determine if the text element pointed to by one of the at least one direction of the data detector used to identify the potential descriptor meets the validation criteria of the data detector; 
associate the validated text element with the data detector; 
send to the user client device, for each text element associated with one data detector of the plurality of data detector, the content of the text element, for verification from the user; 
receive a verification message from the user client device; and 
store the verified content in a first document record in the database, the first document record being linked to the user record.
Regarding claim 5, Navani et al. (US 2013/0085781 A1) in view of Felsher (US 2010/0241595 A1) do not specifically disclose “retrieve a plurality of data detectors from the database, each data detector associated with a data type that is anticipated to be in the document, each data detector comprising at least one identifier that is one of a potential label and a potential format, at least one direction describing a potential relative direction of a text element having a label associated with the data detector, and at least one validation criteria, wherein each validation criteria describes one of a valid format and a valid range; 
identify a potential descriptor by comparing the content of each text element with the at least one identifier of at least one data detector; 
determine if the text element pointed to by one of the at least one direction of the data detector used to identify the potential descriptor meets the validation criteria of the data detector; 
associate the validated text element with the data detector; 
send to the user client device, for each text element associated with one data detector of the plurality of data detector, the content of the text element, for verification from the user; 
receive a verification message from the user client device; and 
store the verified content in a first document record in the database, the first document record being linked to the user record”. Therefore claim 5 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 5.
 	Independent claim 15 is reciting the same or similar claim limitations or features as recited in claim 5. Therefore, independent claim 15 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 5.
 	Regarding claims 2-4, 6-14, 16-20, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672